     Case 5:19-cv-00484 Document 27 Filed 12/02/19 Page 1 of 1 PageID #: 527



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT BECKLEY


CATHY L. HAGER,

               Plaintiff,

v.                                                       CIVIL ACTION NO. 5:19-cv-00484

OMNICARE, INC.,

               Defendant.

                                           ORDER

       The Court will hold a telephonic scheduling conference in the above-styled case on

December 16, 2019, at 1:30 p.m. The call-in information for the call is as follows: 888-273-

3658. The access code is 1039652 to be placed on hold pending the start of the call.

       IT IS SO ORDERED.

       The Clerk is ordered to transmit copies of this Order to any unrepresented parties and

counsel of record herein.

                                                   ENTERED: December 2, 2019
